 CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89543affirmative action designed to effectuate the policies of theAct.Havingfound thatthe Respondent Badham discriminated against R.E. Griffin,Sr.,George R. Hester,and B.F. Scovellwith respect to their hire and tenure of employment,Iwill recom-mend that it be ordered to offer them immediate employment as journeymen as-bestos or insulation workers, displacing,if necessary,any persons so employed afterSeptember2, 1958,in the case of R. E.Griffin,Sr., and George R. Hester, and afterNovember 4, 1958,in the case of B. F. Scovell,and if no such employment is nowavailable, as soon as it becomes available in the Pascagoula,Mississippi,shipyard.I shall also recommend that Respondent Badham be ordered to make them whole forany loss of earningstheymay have suffered because of the discrimination againstthem,by payment of a sum of money equal to the amounttheynormally would haveearned as wages from the date of the discrimination against them to the date of theoffer of employment,less their net earnings during said period,withbackpay com-puted on a quarterly basis in the manner establishedby theBoard inF.W. WoolworthCompany,90 NLRB289. I will also recommend that the Respondent Badham makeavailable to the Board,upon request,payroll and other records to facilitate thedetermination of the amount due under this recommended remedy.In view of the nature of the unfair labor practices found in this proceeding, thecommission of similar and other unfair labor practices reasonably may be antici-pated.I shall therefore recommend that the Respondent Badham be ordered to ceaseand desist from in any manner infringing upon the rights guaranteed to its employeesby Section7 of the Act.Uponthe basisof theforegoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent Badham InsulationCompany,Inc., is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By refusingto employ R. E. Griffin,Sr., on September2 and November4, 1958,B. F. Scovell on November4, 1958, and GeorgeR. Hester on September2, 1958,the Respondent Badham has engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a) (3) of the Act.3.By the foregoing conduct the Respondent Badham has interfered with, re-strained,and coercedemployees in the rights guaranteed in Section7 of the Act andtherebyhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Chefs, Cooks,Pastry Cooks and Assistants, Local 89, Hotel andRestaurant Employees Union,AFL-CIO;and Waiters andWaitresses,Dining Room Employees Local 1,Hotel and Res-taurant Employees Union,AFL-CIOandStork Restaurant,Inc.Case No. 92-CP-12.February 20, 1961DECISION AND ORDEROn April 15, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaintbe dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the Charging Party,Stork Restaurant, Inc., herein called Stork, filed exceptions to theIntermediate Report and supporting briefs; and the Respondents fileda brief in support of the Intermediate Report.On September 8, 1960,130 NLRB No. 67. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board heardoral argumentinWashington, D.C., in which allparties appeared and participated.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, the oral argument,' and theentire record in the case, and finds merit in the exceptions of theGeneral Counsel and the Charging Party.Accordingly, the Boardadopts the findings of the Trial Examiner only to the extent that theyare consistent with the following :In the latter part of 1956 the Respondents started organizingStork's employees.Early in 1957, Stork discharged several em-ployees.The Respondents thereupon demanded that the dischargedemployees be reinstated and that Stork negotiate with them as thecollective-bargaining representative of the employees, claiming torepresent 80 out of 100 such employees. Stork refused the requests.The employees then struck and began picketing. Stork filed a repre-sentation petition with the New York State Labor Relations Boardand the Respondents filed unfair labor practice charges with the sameagency.2After a protracted hearing, the State board dismissed thepetition and the complaint based on the unfair labor practice chargesfor lack of jurisdiction, without passing on the merits.During all thetime from the start of the strike in 1957 to about January 15, 1960, theRespondents admittedly picketed for recognition as bargaining repre-sentative of Stork's employees.On January 11, 1960, Stork filedunfairlabor practice chargesagainst the Respondents alleging a violation of Section 8(b) (7) (C)of the present Act.About January 15, 1960, the Respondents, on ad-vice of their attorney, sent letters to the Board's Regional Office and toStork stating that the Respondents were no longer picketing forrecognition and withdrew their demand therefor; but that they wouldcontinue to picket to advise the public that Stork (a) did not employmembers of or have a contract with the Respondents, (b) had dicta-torially discharged certain employees because of union membership,IMembers Rodgers and Kimball, although not present at the oral argument,have con-sidered the transcript thereof.2Early in the course of the strike,Stork obtained a temporary injunction against thepicketing from the New York State Supreme CourtOn appeal,the Appellate Divisionof the Supreme Court vacated the injunction upon the ground that Stork was notentitled to an injunction merely because a representation petition was pending before theState Labor Board, particularly where no other union was claiming to represent theemployees and the affidavits submitted by the unions establishedprima faciethat theyrepresented a majority of employees.Stork Restaurant,Inc,159 N.Y.S. 2d 921(1957).Subsequently Stork secured another temporary injunction against the picketing.TheAppellate Division again vacated the injunction,this time on the grounds that the Statecourt was without power to issue an injunction because the Federal statute preemptedthe field and that as the court had previously recognized the right of the unions to picketbecause they had shown"prima faciethat they are authorized to represent a majorityof plaintiff's" employees, the picketing did not become illegal by the passage of time.Stork Restaurant,Inc. v. Fernandez,185 N.Y.S. 2d 280(1959). CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89545,and (c) did not provide for its employees standard union wages,,hours, and working conditions.About the same time the pickets begancarrying signs addressed to the public which stated that Stork haddischarged employees because they had joined Respondent Local 89,did not have a contract with that local, and did not maintain unionwage and working conditions.The pickets also distributed leafletsaddressed to the public which said that the employees had originallygone on strike because of discriminatory firings of employees, thefailure of the employees to enjoy union wage and working conditions,and the refusal to recognize Respondents as bargaining representa-tives of employees.The leaflet further stated that since the passageof the Landrum-Griffin Act, the Respondents could no longer picketfor recognition and had withdrawn their request therefor, but theywould continue to picket to inform the public that Stork was anti-union, had no contract with any union representing its kitchen anddining room employees, and did not afford its employees the samewages, hours, and working conditions enjoyed by union members incomparable establishments in New York City.Between January 13 and 19, 1960, four truckdrivers were instructedby their employers to make liquor deliveries to Stork.The driversapproached the restaurant on five different occasions between thosedates, including once on January 15 and once on January 19, saw thepickets and the signs they were carrying, and refused to cross thepicket line to make the deliveries; there is no evidence that they weresolicited by the pickets not to cross the picket line.The Respondents have never filed a representation petition with theBoard and they have never been certified as bargaining representativeof Stork's employees.The StatuteSection 8(b) (7) (C) provides that:It shall be an unfair labor practice for a labor organization orits agents-(7) to picket or cause to be picketed, or threaten to picket orcause to be picketed, any employer where an object thereof isforcing or requiring an employer to recognize or bargain with alabor organization as the representative of his employees, orforcing or requiring the employees of an employer to accept orselect such labor organization as their collective bargaining repre-sentative, unless such labor organization is currently certified asthe representative of such employees :*******(C) where such picketing has been conducted without apetition under section 9(c) being filed within a reasonable597254-61-vol. 130--36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of time not to exceed thirty days from the commence-ment of such picketing: . . .Provided further,That noth-ing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfullyadvising the public (including consumers) that an employerdoes not employ members of, or have a contract with, a labororganization, unless an effect of such picketing is to induceany individual employedby anyother person in the course ofhis employment, not to pick up, deliver or transport anygoods or not to perform any services.Discussion1.The Respondents have conceded that one of the objects of thepicketing from the onset thereof in January 1957 to on or about Janu-ary 15, 1960, was for recognition.Thus, for approximately 2 monthsafter the Landrum-Griffin Act became effective on November 13, 1959,the Respondents picketed for recognition without filing a representa-tion petition with the Board.This was a plain violation of Section8(b) (7) (C).Assuming without deciding that the picketing by theRespondent after January 15, 1960, became informational, this wouldnot excuse the previous unfair labor practices or make unnecessary theissuance of a remedial order. It is settled law that the discontinuanceof unfair labor practices does not dissipate their effect and does notobviate the need for a remedial order.3Accordingly, we find that by their picketing from November 13,1959, to January 15, 1960, Respondents violated Section 8(b) (7) (C)of the Act 42.We assume without deciding that the picketing became informa-tional after January 15, 1960.The second proviso to Section8(b) (7) (C) does not protect informational picketing if it has the"effect" 5 of inducing individuals employed by any other person notto pick up or deliver goods.As previously stated, during a 1-weekperiod four drivers on five different occasions refused to deliverbottled goods to Stork because of the picket line. The Trial Examinerfound that these "incidents are so isolated and minor as to fail insupporting General Counsel's claim of inducement."We do notagree with the Trial Examiner's characterization, even assumingarguendothat "isolated" interferences with deliveries do not make3Local 401,International Brotherhood of Boilermakers,etc(H A. Roberts & Com-pany),126 NLRB 832;Buitoni FoodsCorp.,126 NLRB767; InternationalHod Carriers'Building and Common Laborers Union(ConsolidatedConstructionCompany, Inc),124 NLRB 1131, 11324 Consistent with their holding in theCrown Restaurantcase, 130 NLRB 570, issuedthis date, Chairman Leedomand MembersRodgers and Kimball find that in thecircum-stances ofthis case recognition continued as an objective of the Respondents' picketing,not only fromNovember 13, 1959, until January 15, 1960, butat all timesthereafter.InLocal239,Teamsters(Stan-Jay Auto Partsand Accessories Corporation),127NLRB958, the Board held that the word "effect" means actual effect andnot intendedeffect CHEFS, COOKS, PASTRY COOKS Sc ASSISTANTS, LOCAL 89547informational picketing unlawful.Five refusals to cross a picket linein a 7-day period can by no constriction of the imagination be called"isolated."Moreover, there is other evidence which indicates thatthe conduct of the drivers on and after January 15 was illustrativerather than "isolated."By January 1960, Stork had been picketedcontinuously for approximately 3 years. This picketing had seriouslyinterfered with deliveries to the restaurant, for the manager testifiedwithout contradiction that as the result of the picketing "We had tobuy two trucks and hire truckdrivers and pick things up all overtown." 6Accordingly, we find, contrary to the Trial Examiner, that by theirpicketing on and after January 15, 1960, the Respondents violatedSection 8(b) (7) (C) of the Act.'3.Respondents contend that Section 8(b) (7) was intended tooutlaw a minority but not majority picketing, and further was notintended to make unlawful picketing against unfair labor practices.Section 8 (b) (7) contains no such limitations on the scope of its opera-tions.As stated by Judge Anderson : 8While the main thrust of this new amendment to the Labor Man-agement Relations Act was to prevent recognition picketing by aunion representing a minority of employees or none at all,8 (b) (7) (C) simply sets up a procedure whereby the factual quali-fications of a union to act as the representative of a group of em-ployees is to be determined by the N.L.R.B. . . . Congressplainly felt that it was in the public interest to have the questionof majority or minority representation determined at an earlystage by a speedy election.The burden of going through theproceedings falls upon those who are in fact right as well as thosewho are in fact wrong-something Which is common to nearly allparties who appear before fact-finding tribunals.Moreover, Congress considered and rejected a proposal that an em-ployer violation of 8 (a) should be a defense to an 8 (b) (7) violation.Thus, certain of the Senate conferees, including Senator Kennedy,specifically proposed to the Senate that its conferees should be in-structed to insist,inter alia,that it should be a defense to an 8(b) (7)charge "to show that an unfair labor practice within the meaning ofSection 8 (a) has been committed by the employer." 9The proposal8The manager also testified : "We have had to send our trucks out to meet trucks oncorners all over town to pick up deliveries. . . . We have sent trucks out to get [de-liveries].We have sent busboys out to get them.We have picked them up all over town "In any event,we would find that the picketing with an object of forcing the re-instatement of former employees is not protected by the second proviso to 8(b) (7) (C)because it is not for the purpose of advising the public that "an employer does notemploy members of, or have a contract with, a labor organization. . . .8Robert E. Greene v.InternationalTypographicalUnion,atal.(Charlton Press,Inc.),182 F. Supp 788 (D C. Conn ).8 Legislative History of the Labor-Management Reporting Act of 1959, U.S. GovernmentPrintingOffice,1959, vol 2, pp. 1383, 1384. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas rejected.Further, in Section 10(1) Congress provided that if an8(a) (2) charge has been filed against the employer, the RegionalDirector shall not apply for a restraining order under 8 (b) (7). Theforegoing indicates clearly that Congress intended that employerunfair labor practices should not be deemed a defense to an 8(b) (7)charge.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in con-nection with the operations of Stork as set forth in section I of theIntermediate Report, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to.lead to labor disputes burdening and obstructing commerce and the,free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom and'take certain affirmative action which the Board finds is necessary to,effectuate the policies of the Act.CONCLUSIONS OF LAW1.Stork Restaurant, Inc., New York, New York, is engaged in,commerce within the meaning of Section 2(6) and (7) of the Act.2.Chefs, Cooks, Pastry Cooks and Assistants, Local 89, Hotel andRestaurant Employees Union, AFL-CIO; and Waiters and Wait-resses,Dining Room Employees Local 1, Hotel and Restaurant Em-ployees Union, AFL-CIO, are labor organizations within the mean-ing of Section 2 (5) of the Act.3.By picketing Stork from on and after November 13, 1959, Re-spondents engaged in unfair labor practices within the meaning ofSection 8 (b) (7) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Chefs, Cooks,Pastry Cooks and Assistants, Local 89, Hotel and Restaurant Em-ployees Union, AFL-CIO; and Waiters and Waitresses, Dining RoomEmployees Local 1, Hotel and Restaurant Employees Union, AFL-CIO, their officers, representatives, and agents, shall:1.Cease and desist from picketing or causing to be picketed StorkRestaurant, Inc., New York, New York, where an object thereof is CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89549forcing or requiring said employer to recognize or bargain with it asthe representative of his employees in violation of Section 8(b) (7)(C) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in Respondents' business offices,meeting halls, and places where notices to their members are custom-arily posted, copies of the notice attached hereto marked "Appen-dix." 10Copies of said notice, to be furnished by the Regional Direc-tor for the Second Region, shall, after being duly signed by officialrepresentatives of the Respondents, be posted by the Respondents im-mediately upon receipt thereof and be maintained by them for 60consecutive days thereafter.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of the aforementioned notice for posting by Stork Restaurant,Inc., the Company willing, in places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being signedby the Respondents, as indicated, be forthwith returned to the Re-gional Director for disposition by him.(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps have been taken to comply herewith.MEMBER FANNING, concurring in part :I agree with my colleagues that Respondents' picketing from No-vember 13, 1959, to January 15, 1960, violated Section 8(b) (7) (C),as Respondents concede. I also agree with the further finding thatRespondents' picketing after January 15, 1960, was violative of thatsection.In making the latter finding, I rely solely on the ground that,while the Respondents' conduct after January 15 satisfied the "in-formational picketing" standards set forth in the second proviso toSection 8(b) (7) (C), the privilege to conduct such picketing was lostbecause it had the effect of inducing individuals employed by otheremployers not to make deliveries to Stork.I do not concur in my colleagues' further finding that majorityunions may not lawfully picket under the second proviso of Section8(b) (7) (C) without filing a timely petition. In my opinion, a labororganization, whether it represents a majority or a minority of anemployer's employees, may lawfully picket without filing a petition if10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 550DECISIONSOF NATIONALLABOR RELATIONS BOARDitspicketing satisfies the informational proviso in that section."Where, as here, a union's picketing fails to meet the standards of thatproviso, its picketing comes within the proscriptive ambit of the sec-tion and the union's majority status becomes immaterial.Nor do I, in this decision, reach the additional issue decided by mycolleagues that the commission of unfair labor practices by an em-ployer is no "defense" to picketing under Section 8(b) (7) (C).Nosuch charges have been filed with this Board, nor has Stork beenauthoritatively found to have engaged in such practices.That issueis, as a matter of fact, not before us.iaIn our dissenting opinion inCrown Cafeteria,130 NLRB 570,issued this day,Member Jenkins andI reviewedthe congressional purpose in inserting this proviso inSection 8(b) (7) (C). In doingso,we voted to dismiss a complaint against a union whosepicketing satisfied the proviso,notwithstanding the union was concededly a minorityunion.12My views on this issue are set forth in my dissenting opinionin C. A. Bicnne Con-struction Company,130 NLRB No.69, also issued this dateAPPENDIXNOTICE TO ALL MEMBERS OF CHEFS, COOKS, PASTRY COOKS AND ASSIST-ANTS, LOCAL 89, HOTEL AND RESTAURANT EMPLOYEES UNION, AFL-CIO; AND WAITERS AND WAITRESSES, DINING ROOM EMPLOYEESLOCAL 1, HOTEL AND RESTAURANT EMPLOYEES UNION, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT picket or cause to be picketed Stork Restaurant,Inc., New York, New York, where an object thereof is forcing orrequiring said employer to recognize or bargain with us as therepresentative of its employees in violation of Section 8 (b) (7) (C)of the Act.CHEFS, COOKS,PASTRY COOKS AND ASSISTANTS,LOCAL 89,HOTEL AND RESTAURANT EMPLOYEESUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)WAITERS ANDWAITRESSES,DINING ROOM EM-PLOYEESLOCAL 1, HOTEL AND RESTAURANTEMPLOYEESUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. CHEFS, COOKS,PASTRY COOKS & ASSISTANTS, LOCAL 89551INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed by Stork on January 11, 1960; a complaint and noticeof hearing thereon having been issued and served on January 18, 1960, by the GeneralCounsel of the National Labor Relations Board; and an answer on behalf of bothRespondent Unions having been filed on February 5, 1960, a hearing involvingallegations of unfair labor practices within the meaning of Section 8(b)(7)(C) ofthe National Labor Relations Act, as amended, was held in New York, New York,on February 23, 1960, before the duly designated Trial Examiner.All parties were represented by counsel.Three witnesses testified briefly, one eachbeing called by the Respondent Unions, General Counsel, and the Charging Party.In lieu of other testimony, the parties stipulated-that the testimony adduced at the hearing before the Honorable Archie O.Dawson, District Judge of the United States District Court, Southern Districtof New York, in connection with a petition for an injunction under Section 10(1)of the National Labor Relations Act, as amended, in IvanC.McLeod v. Chefs,Cooks, Pastry Cooks and Assistants, Local 89 Hotel and Restaurant EmployeesUnion, AFL-CIO et al.,CivilNo. 60-167, as evidenced by the stenographer'sminutesof the Southern District Reporters, pages 1 through 117, shall constitutetestimony before the Trial Examiner and the National Labor Relations Boardin these proceedings, with the same force and effect as if the witnesses personallyappeared and gave such testimony herein. Said testimony shall be understoodto include also, all the letters, documents and papers introduced as exhibits,and the stipulations, admissions and concessions of fact made at said hearingand inthe pleadings therein.All of the testimony and exhibits shall be deemedto be presented herein, subject to the same objections as to materiality, relevancyand competency, or other ground as were made at the said District Court hearing,and shall be subject to rulings thereon by the Trial Examiner with appropriateexceptions to the party whose objection has been overruled.Objections madeby the General Counsel at the said District Court hearing shall be deemed, forthe purposes of this proceeding, to have also been made by the attorneys forthe Charging Party, and an exception to any adverse ruling shall be reserved tothem.Having reviewed the record thus stipulated, the Trial Examiner discernsno reasonto disturb the rulings made by Judge Dawson, and such rulings are hereby adoptedas his own.At the hearing before the Trial Examiner oral argument was waived by all parties.Briefs have been received from General Counsel and the Respondents.From the entire record in the case, and from his observation of the witnesses whoappeared before him, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYCharging Party Stork is a New York corporation, maintaining its principal officeand place of business in the City and State of New York, where it is engaged in theoperation of a restaurant.During the year ending November 30, 1959, the gross volume of Stork's businesswas valued at more than $1,000,000.During the same period it purchased and re-ceived from outside the State of New York food, liquor, and other products valuedat more than $300,000.Stork is engaged in commerce within the meaning of the Act.II.THE RESPONDENT UNIONSChefs,Cooks, Pastry Cooks and Assistants, Local 89, Hotel and RestaurantEmployees Union, AFL-CIO, and Waiters and Waitresses, Dining Room EmployeesLocal 1, Hotel and Restaurant Employees Union, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act, admitting to membership employeesof Stork.HI.THE UNFAIR LABOR PRACTICESA. Setting and chief issuesThis proceeding involves a single section of the recently amended National LaborRelations Act: Section 8(b) (7) (C), 61 Stat. 136, 73 Stat. 519, which became effectiveNovember 13, 1959. That section, in relevant part, reads as follows: Z52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) It shall be an unfair labor practice for a labor organization or its agents-(*****(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer to acceptor select such labor organization as their collective bargaining representative,unless such labor organization is currently certified as the representative of suchemployees :*******(C) where such picketing has been conducted without a petition under sec-tion 9(c) being filed within a reasonable period of time not to exceed thirtydays from the commencement of such picketing:Provided . ..That nothingin this subparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (including consumers)that an employer does not employ members of, or have a contract with, a labororganization, unless an effect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not to pick up,deliver or transport any goods or not to perform any services.In a nutshell, General Counsel urges that: (1) The Respondent Unions haveviolated the above sections by maintaining pickets with an object of forcing recogni-tion, at Stork's premises, for a period of more than 30 days without being currently,certified or having filed a certification petition, and (2) that any counterclaim by theUnions that the proviso permits "informational" picketing, no matter how truthful, isinvalid because itseffecthas been to induce nondelivery of goods at Stork's premises.Review of the record leads the Trial Examiner to this prefatory conclusion: thehistorical facts established by evidence, concessions, and admissions have but limitedrelevance to the legal determination and remedy sought by General Counsel, if nomore than the bare and restrictive language of the section of the Act invoked is tobe considered.Because he believes that the Board, to exercise properly its powersto effectuate the broad policies of the Act, should have before it findings both com-prehensive and material, the Trial Examiner will set out such facts as are in the recordbefore him and which he is of the opinion should be considered in order to reachan equitable conclusion.B. The factsCompetent evidence established the following facts1.The two "sister" locals involved as Respondents herein, 89 and 1, began or-ganizing Stork's employees in the latter part of 1956; cooks and kitchen workersjoining the former and dining room employees the latter. It is undisputed that amajority of the employees in each unit "signed up."2A number of employees who had thus designated the locals as their bargainingagent were promptly fired by the employer. Officials of the locals met with ShermanBillingsley,managing director of Stork, and requested both reinstatement of thedischarged employees and recognition of the Locals as the employees' bargainingagents.3.Billingsley flatly refused both requests4.Upon this refusal the Locals called a strike-about 80 percent of the employeesgoing out-and at the same time filed charges of unfair labor practices with the StateLabor Relations Board of the State of New York5. In reversing an injunction against such picketing obtained by Stork in a lowercourt, the Appellate Division of the Supreme Couit of the State of New York said,in part, in February 1957: 1.. . All of the pickets are employees of the plaintiff. . . .The affidavits submitted by the defendants establishprima facietheir repre-sentation of the majority of plaintiff's employees.Nothing to the contrary hasbeen submitted by the plaintiff. . . .*******Here the Unions claim to represent 80 out of plaintiff's 98 employees andthe employees themselves are picketing the plaintiff's premises. . . .The affi-davits submitted by the Unions showprima faciethat they are authorized torepresent a majority of plaintiff's employees.*******3159 N.Y.S. 2d 921. CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89553In view of the representation claimed by the defendants, verification of whichunder the circumstances of this case was possible on the part of the employerplaintiff, and in the absence of any claim of representation on the part of anyother union, it was possible foi the plaintiff to deal with the defendants withoutbeing exposed to the hazards of a charge of unlawful labor practice. . . .Thiscase does not present an attempt to coerce the plaintiff; contrariwise, plaintiffseeks to ignore the cogent claims of representation made by defendants. .. .6. In March 1957, the State board issued a complaint against StorkAmongnumerous other unfair labor practices the complaint alleged Stork had violated theState act by refusing to recognize and bargain with the Locals and by dischargingfive employees.7.After hearing and on January 13, 1958, more than a year after the initialcharge was filed, a trial examiner of the State board issued his intermediate report inwhich, without passing upon the merits of the case, he recommended dismissal onthe ground that the National Board, and not the State board, had jurisdiction8.On January 28, 1959, more than a year after issuance of the intermediatereport, the State board issued its decision and order.9.Among other things the chairman of the State board, in his separate but con-curring opinion, stated that at the hearing the board had adduced evidence to theeffect that on January 8 and 10, 1957, some 72 of Stork's employees had gone onstrike "in protest against and in consequence of" Stork's "unfair labor practices "10.The chairman also noted that Stork "adduced on evidence at all on the meritseither to rebut the evidence elicited by the Board or to support the affirmative de-fenses set forth" in its answers.11.The chairman further noted that since 1937 the State board had assertedjurisdiction over Stork in a number of cases, had found that Stork had engaged in"numerous unfair labor practices," and that Stork itself, in the courts, had repeatedlyurged that the State board, and not the National Board, had jurisdiction.12.Not until September 30,1957,the chairman pointed out, did Stork for thefirst time challenge the State board's jurisdiction.He added:By this date more than six months had elapsed since the commission of thealleged unfair labor practices, so that.any possible resort by the Unionsto the National Board by then was barred by the six-months statute of limita-tions contained in Section 10(b) of the Labor-Management Relations Act, 1947.13.From the text of his opinion it appears that while the board members were,in their divided state, considering whether or not to "assert jurisdiction in accordancewith our concept of the police powers of this State"Two things have happened which persuade beyond doubt that at this particulartime it would be both fruitless and futile for this agency further to assert juris-diction in this matterThose events are the change in the National LaborRelations Board's standards, under which it would now process a case of thistype, and the United States Supreme Court's opinion, in the hotel case indicatingthat the National Board cannot refuse jurisdiction over an entire industry.And the State board dismissed the complaint.14. In April 1959, the Appellate Division of the Supreme Court of the State ofNew York again reversed an order of a lower court granting a temporary injunction(8 A.D. 2d 38, 41) and said, in part:Moreover, this Court has recognized the rights of defendant Unions topicket, holding that the Unions had shown"prima faciethat they are authorizedto represent a majority of plaintiff's employees".A strike legal in its in-ception does notipso factobecome illegal merely by the passage of time.Where it is establishedprima faciethat a majority of the employees aremembers of a picketing union at the time such picketing begins, discharge ofsuch employees because of union membership or for other alleged unfair laborpractices by the employer will not alone suffice to change the nature of thepicketing15.From the beginning of the strike and continuing at the time of the hearing inthese proceedings, the two Locals have picketed Stork's premises.16At the hearing General Counsel conceded, in effect, that at the very outsetof the picketing the Locals-demanded that this employer reinstate workers that were discharged and thathe cease the commission of unfair labor practices and remedy the effects ofhis unfair labor practices. 554DECISIONSOF NATIONALLABOR RELATIONS BOARD17.Alsoat the hearing counsel for theLocals stated:.we concedevery franklythat priorto the Landrum-GriffinBill and even,unfortunately,for a short period thereafter we did continue to picket forrecognition.18.OnJanuary 11, 1960, Storkfiled its chargewith theBoard'sRegional Officein New York. A copy of thecharge wasreceived by Local 1 on January 12 and byLocal89 onJanuary 13.19.The Localsimmediately consultedtheir attorneys,and on January 15 sent thefollowing letter to the Regional Officeof the Board, witha certifiedmail copy toStork:At a joint meeting of the undersigned Unions held on January 12, 1960, theUnions took the following action:Theydecided to cease picketing the Stork Restaurant,Inc. for the pur-pose of obtaining recognition and to withdraw their demand therefore [sic].Theydecided to continue picketing the Stork Restaurant,Inc. for thefollowing lawful purpose:1.To advise the public(including consumers)that Stork Restau-rant, Inc. does not employ members of or have a contract with, thetwo Unions.2.To advise the public(including the consumers)that the StorkRestaurant,Inc. dictatorially discharged certain employees for theirmembership in the Unions and interfered with the right of its em-ployees freely to select collective bargaining representatives.3.To advise the public (including the consumers)that the standardunion wages, hours and working conditions do not prevail in the StorkRestaurant, Inc.A copyof this letter is being sent to the charging party, Stork Restaurant, Inc.so that there can be no questions that it is aware of the only purposes for whichthe Unions are picketing.20.On or about the same date the pickets began carrying signs bearing the fol-lowing legends:TO THE PUBLICTHE STORK CLUBDISCHARGED EMPLOYEES BECAUSETHEY JOINEDCHEFS, COOKS, PASTRYCOOKS & ASSTS UNIONLOCAL 89 AFL-CIOTO THE PUBLICTHE STORK CLUBDOES NOT HAVE A CONTRACT WITHCHEFS, COOKSPASTRY COOKS& ASSTS UNIONLOCAL 89 AFL-CIOTO THE PUBLICSTORK CLUBEMPLOYEESDO NOT ENJOYUNION WAGES & WORKINGCONDITIONS21.Coincident with the change in picket-sign legends and the letter above quoted,the pickets began distributing leaflets containing the following text:TO THE PUBLICOn January 8, 1957,the overwhelming majority of theDining Room andKitchen Workersof theSTORK CLUBwent on strike because-1.The Stork Clubfired employees becausethey exercisedtheir lawfulright to join Unionsof theirown choosing. CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 895552. Stork Club employees did not enjoy Union wages, hours and workingconditions.3.The Stork Club refused to recognize the Unions freely selected by itsemployees to act as their collective bargaining representatives despite itsobligation under the law to do so.The strike and picketing commenced January 8, 1957, and has continued despitemany attempts by the Stork Club to have it stopped by court injunctions.Thehighest courts of this State have ruled that this picketing is lawful.Since the passage of the Landrum-Griffin Bill, we may no longer picket forrecognition, and we have withdrawn our demands therefore [sic].We shall continue, however, to picket the Stork Club to inform the publicthat:The Stork Club is anti-union.The Stork Club has no contract with any Union representing its kitchenand dining room employees.The kitchen and dining room employees working in the Stork Club do notenjoy the same wages, hours and working conditions as the Union mem-bers working in comparable establishments in New York City.Chefs, Cooks, Pastry Cooks & Assistants Union, Local 89760 Eighth AvenueNew York 35, N.Y.22.Also on or about the same date a number of liquor-truck drivers were in-structed to make such deliveries at Stork's premises.Observing the pickets as theyapproached, they did not make delivery.There is no evidence, however, that anypicket spoke to any such driver.23. The picketing has continued with no petition having been filed by the Localsunder Section 9(c) of the Act.C. ConclusionsThe foregoing historical facts, the Trial Examiner believes, depict a situationwherein, if recent amendments to the Act are so narrowly to be construed as to barcontinued peaceful protest against Stork's conduct, as noted by the State Labor Rela-tions Board and in part found by the Appellate Division of New York's SupremeCourt, then employees have reason to voice the cynical conclusion that "the lawgiveth, and the law taketh away."That the Board and the Trial Examiner, as its agent, may properly appraise his-torical facts thus presented by "life in its fullness," in determining the issues, isimplicitly recognized by General Counsel himself. In his speech before the Per-sonnel and Industrial Relations, Association, in Los Angeles, California, on February18, 1960, he said, in part:It is not unfair to say . . . that meaning and scope of the new amendments tothe law in all its ramifications will not and cannot be fully understood until wehave faced up to the myriad day-to-day problems which life in its fullness willinevitably present.At the outset, and based upon the candid admission of counsel for the Locals, itmay reasonably be concluded that for a limited period after the effective date ofnew amendments thereto, the picketing was in technical violation of the FederalAct.Promptly upon being served with the charge filed by Stork with this Board,however-the first notice to them so far as the record shows that the Board wouldassert jurisdiction-theUnions took action designed to dissipate the continuingclaim of an illegal object of the picketing.Before determining whether or not thisaction reasonably remedied this defect, the Trial Examiner believes it proper to notethat in the sequence of events there lurks a serious agency policy problem.Bear-ing in mind the fact that the Unions had been picketing with full approval of theAppellate Division of the Supreme Court of New York (the latest such approvalhaving been issued in April 1959) may it not reasonably be held, if not that theywere justified in continuing such picketing up to the time of their receipt of theBoard's complaint, at least that effectuation of the policies of the Act requires noorder based upon picketing conduct which preceded the serving of the charge?Turning now to the question-the most important one-as to whether or not thepreponderance of credible evidence sustains General Counsel's contention that frommid-January 1960 up to the time of the hearing "an object" of the picketing hasbeen to force Stork to recognize and bargain with the Locals.The Trial Examineris of the opinion that it does not, for the following reasons:1.General Counsel would have the Trial Examiner brush aside the Unions' lettersof January 15 to the Board and the Employer as "self-serving."He urges that the 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDannouncement of union action, taken 2 days earlier, "is an obvious attempt to cloakRespondent's continued violation."The language he refers to:They decided to cease picketing the Stork Restaurant, Inc., for the purpose ofobtaining recognition and to withdraw their demand therefore [sic].To the Trial Examiner the "cloak" seems altogether too threadbare to be character-ized as "obvious."The works are simple, their meaning is clear. In his time theTrial Examiner has attempted written expressions of a good many ideas, some hisown, and he would be hard put to it to inform someone of withdrawal of a demandany more clearly than is done in the quotation above.The letter not only an-nounced a change in the purpose of the picketing butspecifically withdrew the de-mand previously made.2.Announcement of the withdrawal of demand recognition was formally made,by way of the above-quoted matter, both to the Board and the Employer.A similarannouncement was made to the public, in leaflets distributed by pickets.The rele-vant statement is:Since the passage of the Landrum-Griffin Bill, we may no longer picket forrecognition, and wehave withdrawn our demands therefore[sic].[Emphasissupplied.]To whom else might the Unions have appropriately addressed themselves with theannouncement that they were withdrawing their demand for recognition?3.No conduct of the Unions since the beginning of the picketing more than 3years ago is revealed by the record which warrants a conclusion that at any timehave they misinformed the public, the Employer, the State Labor Relations Board,or the courts of New York.Where there is not the slightest evidence of previousdeception or doubletalk, the Trial Examiner declines to attribute such bad faith tothe Unions as General Counsel now urges in this matter.4.There is no direct or competent evidence in the record of any act, communica-tion, or admission on the part of the Unions to the effect that since January 15,1960, they have demanded or have continued to demand from Stork recognition asthe employees' bargaining agent.5. It follows, in the opinion of the Trial Examiner, especially when all facts ofthis case are considered, that where there exists no demand for recognition, it maynot reasonably be inferred that "an object" of picketing is to force or requirerecognition.Having concluded that the picketing after January 15 wasnotfor an object pro-scribed by Section 8(b)(7), it appears that the first clause of Section 8(b)(7)(C)-relative to the filing of a petition-is inapplicable here.The subjective words "suchpicketing"plainly refer to the type of picketing described in the governingparagraph 7.As'to General Counsel's argument in his brief:even assumingarguendothat respondents' picketing after January 12 isfor informational purposes, it is nevertheless not within the purview of the pro-viso to Section 8(b)(7)(C) since the evidence established that such picketinghas induced individuals employed by Stork's suppliers in the course of their em-ployment not to deliver goods. .. .The Trial Examiner suspects that the proviso referred to is likely to cause corru-gations on many brows broader than his own, in reviewing courts, in the months tocome, particularly as it may offend constitutional rights.Here, however, the TrialExaminer is not persuaded that there is convincing evidence in the record to supportthe finding of "inducement" sought by General Counsel, even ifall picketing,forwhatever purpose, is to be considered as embraced by the proviso.This conclusion rests upon the following factors:1.Only five incidents involving "deliveries" were placed in issue.Two relatedto five cases of beer each, all others related apparently to a single case of brandy.2.Although the Trial Examiner has not visited the Stork Club, and so may nothimself bear witness as to liquid consumption there, deliveries of only 10 cases ofbeer and I case of brandy in a 10-day period seems hardly consistent with Billingsley'scommerce claims.3.There is no evidence of even anattempteddelivery ofanyliquor at Stork'spremises until January 13, 2days afterthe charge was filed at the Regional Office.The charge itself alleges no refusal to deliver liquors or anything else at any timeat Stork's premises.4.Of the four truckdrivers testifying:(a)Dierlam said that although he had been delivering for Liebmann Breweriesfor 12 years, on January 13, 1960, for thefirst and lasttime he had instructions to CHEFS, COOKS, PASTRY COOKS & ASSISTANTS, LOCAL 89557deliver 5 cases of beer to the Stork Club.He went first to the Club's warehouse, onMorton Street, and was there told to go to the restaurant.He stopped his truckacross the streetfrom the club entrance on 53d Street, saw pickets, called his owncompany, was told to consulthis union, calledhis union(a Teamster's local), decidednot to make delivery, and returned the beer to his company.He was neither ap-proached by pickets, nor did he approach them. There is no evidence that any otherdriver for Liebmann Breweries, before or since January 13, 1960, has had occasionto deliver anything to the Stork Club, either at the warehouse or the restaurantpremises.(b)Goetz, for 22 years a driver for Jacob Ruppert Brewery, said that so far ashe knew Stork Club had ordered no beer from his company "during the last fewyears" until January 19, 1960.He drove by the club, saw pickets, called his com-pany, told someone there he would not cross a picket line, and took the beer back.He spoke to no pickets,and nopicket spoke to him.There is no evidence that anyother driver for this brewery, before or after January 19, even attempted to deliveranything at Stork.(c)Auter, for 13 years a driver for Peel Richards, Ltd., on variousoccasionsbefore January 13, 1960, had made delivery of brandy at a warehouse. On Janu-ary 13, however, when he brought a case of brandy here, he was told to deliver it atthe restaurant.Approaching the club, he saw pickets and passed by.Two dayslater, he said, he was sent out with "thesame caseof brandy" for Stork, saw thepickets and passed by.On neither occasion did he speak to pickets, or even approachthem.(d)McCloskey, also a driver for Peel, for the firsttime in"six or eight years,"on January 14 was asked to deliver a case of brandy at Stork. So far as the recordshows, it may have been the same case Auter had failed to deliver the day before.From across the street, McCloskey said, he saw "two pickets and I went about mybusiness."There is no evidence that he was thereafter dispatched on a delivery forStork.5.Both the nature and paucity of the evidence concerning these incidents raisequestions which the record-not made before the Trial Examiner-fail to answersatisfactorily.Such questions include those which might reveal the circumstancesof the sudden change in policy in the delivery of that case of brandy on January 13,2 days after the charge had been filed at the Regional Office.And what were thecircumstances, also, surrounding the one attempt at delivery of a lone case of beereach from Liebmann and Ruppert? Furthermore, who discovered that driver Goetz,for the first and only timesinceJanuary 1957, was dispatched on January 19, 1960,to deliver a case of beer at Storkpremises,drove by the premises without stoppingon busy 53d Street, yet was conveniently under subpena and before the U.S. DistrictCourt 3 days later as a witness for General Counsel?6The Trial Examiner of course does not even suggest that possible efforts toentrap the Respondents would be revealed were such questions to be answered.Onthe other hand, from the evidence which is in the record, the Trial Examiner con-cludes that the incidents are so isolatedand minoras to fail in supporting GeneralCounsel's claim of inducement.In summary, to the Trial Examinerit appearsthat employees of Stork, through nofault or failure of their own, have been deprived of their rights under both the NewYork and Federal law by the Employer's conductsinceJanuary 1957, and that ifGeneral Counsel's complaint is to be substained then Stork will have succeeded inpreventing the employees for submitting their case even to the public.The public, itseems, provides the one forum now available to these employees, since the Stateboard finally declined jurisdiction, and the conduct in issue occurred beyond the6-month periodpermittingrecourse to the Federal jurisdiction.Nor could the em-ployees, through the Unions, reasonablyfile a petition underSection 9(c).Some80 percent of them went on strike in 1957, and as the State board chairman noted,were deprived of an orderrequiring reinstatement upon demandwhen that agencydeclined jurisdiction.The TrialExaminerbelieves that the Board,in itsbroad experience and judgment,will be reluctant to agree that mere theory, evolved ina legalisticvacuum, outweighsthe larger substance of historical facts.Where fundamental rights are involved, itisdoubted that the Board will consider this case to be a sort of bingo game, to bewon by General Counsel merelybecause anarbitraryselectionof these facts happento fill acard labeled 8(b) (7) (C).Counsel for the Unions appropriately cite in their brief Section 2(a) of the Labor-ManagementReporting and DisclosureAct of 1959as the congressional mandateregarding "employees' rights."The quotation: 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Congress finds that,in the public interest,it continues to be the respon-sibility of the Federal Government to protect employees'rights to organize,choose their own representatives,bargain collectively,and otherwise engage inconcerted activities for their mutual aid or protection. . . .Turning back to a point noted early in these "Conclusions":theUnions' con-cession that for a brief period before the filing of the charge the Unions werepicketing for an object declared unlawful by the recent amendments.In view of theprompt action by the Unions to publicize its withdrawal of that object, the TrialExaminer perceives no reason to believe that a cease-and-desist recommendationwould further effectuate the policies of the Act.Finally, it is concluded and found that the evidence does not sustain the allegationthat the Respondents have violated Section 8(b) (7) (C) of the Act.Under all the circumstances described above, the Trial Examiner will recommendthat the complaint be dismissed in its entirety.To hold otherwise,he believes,would be to lend applause to the spectacle of nimble employers thus playing juris-dictional hopscotch on the graves of employee rights.[Recommendations omitted from publication.]Local 705, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; Louis Peick, its Sec-retary and Treasurer;Joseph Desmyter, Business Agent andCartage and Terminal Management Corporation.CaseNo.13-CP-3.Febrwary 20, 1961DECISION AND ORDEROn May 20, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of Section 8(b) (7) (C) of theAct, and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner further found that theRespondents had not violated Section 8 (b) (1) (A) of the Act. There-after the Respondents and the General Counsel filed exceptions to theIntermediate Report and briefs.On September 8, 1960, oral argu-ment was held before the Board in Washington, D.C.; the GeneralCounsel, the Respondents, and the Charging Party participated.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate report, the exceptions, the briefs, the oral argument,' andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the follow-ing modifications.The Board Members unanimously agree on the evidentiary factsfound by the Trial Examiner : Particularly, that the Respondents'Members Rodgers andKimball, although not present at the oral argument,have con-sidered the transcript thereof.130 NLRB No. 70.